Exhibit 10.13
 
PUMATECH, INC.
 
SEPARATION AGREEMENT
 
This Separation Agreement (“Agreement”) is made by and between Pumatech, Inc., a
Delaware corporation (the “Company”), and Stephen Nicol (“Mr. Nicol” or
“Employee”).
 
WHEREAS, Mr. Nicol is employed Executive Vice President of Sales and Business
Development of the Company, which employment the Company will terminate as
hereinafter set forth; and
 
WHEREAS, the Company and Mr. Nicol have mutually agreed that the termination of
the employment relationship and certain other matters shall be provided for by
this Agreement.
 
NOW, THEREFORE, in consideration of the promises made herein, the Company and
Mr. Nicol (collectively referred to as the “Parties”) hereby agree as follows:
 
1.    Termination of Employment.    The Company hereby terminates Mr. Nicol from
his position as Executive Vice President of Sales and Business Development and
from all other executive positions he holds as an employee of the Company (and
as an officer of any other entity which is an affiliate of the Company)
effective on July 31, 2002 (the Termination Date”).
 
2.    Separation Benefits.    In consideration for the release of claims set
forth below and other obligations under this Agreement, and provided this
Agreement is signed by Mr. Nicol and not revoked under Section 6 herein, and
further provided that Mr. Nicol remains in full compliance with his obligations
to the Company under this Agreement, the Company agrees to provide the following
separation benefits to Mr. Nicol:
 
(a)  Severance.    At the later of the Termination Date or the day after the
Revocation Period ends, the Company shall pay as severance to Mr. Nicol a lump
sum payment equal to six times his regular base monthly salary, subject to
applicable tax withholding in accordance with the Company’s regular payroll
practices;
 
(b)  Stock Option Vesting.    At the later of the Termination Date or the day
after the Revocation Period ends, the Board of Directors shall accelerate
vesting on 25,001 shares of stock that would otherwise be unvested pursuant to
the terms of Mr. Nicol’s outstanding stock option agreements (the “Stock Option
Agreements”). The parties agree that 657,498 equals the number of shares under
such Stock Option Agreements that would have become vested had Mr. Nicol
remained an employee in good standing during the six month period following the
Termination Date. If during the six months following the Termination Date, there
is a Change of Control of the Company (as defined in the Change of Control
Agreement for Executive officers executed by Mr. Nicol and the Company (the
“Change of Control Agreement”)), Mr. Nicol shall be entitled to the stock option
vesting acceleration benefit set forth in that agreement ; and
 
(c)  Stock Option Exercisability.    Notwithstanding the terms of the Stock
Option Agreements, Mr. Nicol shall have the right to exercise his vested stock
options until January 31, 2004 (it being understood that any such stock options
that currently qualify as incentive stock options under applicable tax law shall
convert to non-qualified stock options for tax purposes if the options are not
exercised within 3 months after the Termination Date), provided that in the
event that Mr. Nicol materially breaches any provision of this Agreement, the
exercise period shall expire 30 days after the Company provides written notice
to Mr. Nicol of such breach.
 
3.    Benefits.
 
(a)  The parties agree that the “qualifying event” for purposes of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
shall be the Termination Date. Accordingly, as of the Termination Date Mr. Nicol
shall make an election to continue to receive the Company’s life, medical,
dental and vision insurance benefits for himself and his dependents at Company
expense until the earlier of January 31, 2003 or



1



--------------------------------------------------------------------------------

the date on which he becomes eligible for comparable insurance benefits with a
subsequent employer. Following such date, Mr. Nicol has the right to COBRA
continuation coverage for these insurance benefits (other than life insurance)
in accordance with applicable law at his own expense.
 
(b)  So long as Mr. Nicol remains an outside director of the Company, Mr. Nicol
shall be entitled to receive all benefits, including stock or option grants,
that the Company generally makes available to outside directors.
 
(c)  Except as otherwise provided herein, Mr. Nicol shall not be entitled to
participate in any of the Company’s benefit plans or programs after the
Termination Date.
 
(d)  Mr. Nicol shall be entitled to keep the ThinkPad notebook computer that the
Company issued to him, once it has been reviewed and scrubbed and all Company
proprietary information has been removed by the Company’s IT Department.
 
4.    No Other Payments Due.    Mr. Nicol and the Company agree that the Company
shall pay to Mr. Nicol on the Termination Date all salary, accrued vacation and
other sums as are then due to Mr. Nicol. By executing this Agreement, Mr. Nicol
hereby acknowledges receipt of all such payments as received and acknowledges
that, in light of the payment by the Company of all wages due to Mr. Nicol,
California Labor Code Section 206.5 is not applicable to the Parties hereto.
That section provided in pertinent part as follows:
 
No employer shall require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made.
 
5.    Release of Claims.    In consideration for the obligations of both parties
set forth in this Agreement, Mr. Nicol and the Company, on behalf of themselves,
and their respective heirs, executors, officers, directors, employees,
investors, stockholders, advisors, administrators and assigns, hereby fully and
forever release each other and their respective heirs, executors, officers,
directors, employees, investors, stockholders, advisors, administrators, parent
and subsidiary corporations, predecessor and successor corporations and assigns,
of and from any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that any of them may possess arising from any omissions, acts or
facts that have occurred up until and including the Termination Date relating
to, or arising from Mr. Nicol’s employment relationship with the Company,
including, without limitation:
 
(a)  any and all claims relating to or arising from Mr. Nicol’s employment
relationship with the Company and the termination of that relationship;
 
(b)  any and all claims relating to, or arising from, Mr. Nicol’s right to
purchase, or actual purchase of shares of stock of the Company;
 
(c)  any and all claims for wrongful discharge of employment; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied, breach of fiduciary duty as an officer of the
Company, negligent or intentional infliction of emotional distress; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; negligence; and defamation;
 
(d)  any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, and the Americans with Disabilities Act of 1990;
 
(e)  any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination; and
 
(f)  any and all claims for attorneys’ fees and costs.



2



--------------------------------------------------------------------------------

 
Excepted from the above release are Mr. Nicol’s rights of indemnity, statutory
and contractual, as a former executive of the Company. The Company and Mr. Nicol
agree that the release set forth in this Section 5 shall be and remain in effect
in all respects as a complete general release as to the matters released. This
release does not extend to any obligations incurred or specified under this
Agreement.
 
6.    Acknowledgment of Waiver of Claims under ADEA.    Mr. Nicol acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Mr. Nicol and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement. Mr. Nicol acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Mr. Nicol was already entitled. Mr. Nicol further
acknowledges that he has been advised by this writing that (a) he should consult
with an attorney prior to executing this Agreement; (b) he has at least
twenty-one (21) days within which to consider this Agreement; and (c) he has
seven (7) days following his execution of this Agreement to revoke the Agreement
(the “Revocation Period”). This Agreement shall not be effective until the
Revocation Period has expired. Nothing in this Agreement prevents or precludes
Mr. Nicol from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law.
 
7.    Civil Code Section 1542.    The parties represent that they are not aware
of any claim by either of them other than the claims that are released by this
Agreement. Mr. Nicol and the Company acknowledge that they are familiar with the
provisions of California Civil Code Section 1542, which provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
Mr. Nicol and the Company, being aware of said Code section, agree to expressly
waive any rights they may have thereunder, as well as under any other statute or
common law principles of similar effect.
 
8.    Employee Covenants.
 
(a)  General.    Mr. Nicol agrees that for all periods described in this
Agreement, he shall continue to conduct himself in a professional manner that is
supportive of the business of the Company. Without limiting the generality of
the foregoing, for a period of six months after the Termination Date, Mr. Nicol
shall provide reasonable cooperation in communicating with investors and
employees regarding the transition to the new Vice President of Sales and
Business Development, as requested by the Chief Executive Officer from time to
time.
 
(b)  Confidential Information.    Mr. Nicol represents and warrants that he has
not breached his obligations to the Company under the terms of the Puma
Technology Employee Agreement Regarding Confidentiality and Inventions he
executed on October 1, 1993 (the “Confidentiality Agreement”), a copy of which
is attached hereto as Exhibit A. Mr. Nicol understands and agrees that his
obligations to the Company under the Confidentiality Agreement survive the
termination of his relationship with the Company under this Agreement. Without
limiting the foregoing, Mr. Nicol agrees that he will preserve as confidential
all trade secrets, confidential knowledge, data or other proprietary information
relating to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.
 
(c)  Confidentiality of this Agreement.    The Parties each agree to use their
best efforts to maintain in confidence the existence of this Agreement, the
contents and terms of this Agreement, and the consideration for this Agreement
(hereinafter collectively referred to as “Separation Information”). Each Party
hereto agrees to take every reasonable precaution to prevent disclosure of any
Separation Information to third parties, except as may be disclosed in a press
release to name the Company’s new Vice President of Sales and except for
disclosures required by law or necessary to effectuate the terms of this
Agreement. Mr. Nicol understands and acknowledges that the Company may be
required to file a copy of this Agreement with the



3



--------------------------------------------------------------------------------

Securities and Exchange Commission and to disclose its terms in the Company’s
next proxy statement. The Parties agree to take every precaution to disclose
Separation Information only to those employees, officers, directors, attorneys,
accountants, governmental entities and family members who have a reasonable need
to know of such Separation Information.
 
(d)  SEC Reporting/Insider Trading Compliance.    Mr. Nicol will cooperate with
the Company in providing information with respect to all reports required to be
filed by the Company with the Securities and Exchange Commission as they relate
to required information with respect to Mr. Nicol. Further, Mr. Nicol will
remain in compliance with the terms of the Company’s insider trading program, as
such program is applicable to him following the Termination Date, with respect
to purchases and sales of the Company’s stock.
 
(e)  Noncompetition.    So long as Mr. Nicol is receiving any benefits under
this Agreement, that is, continued payment of base salary, continued insurance
benefits, continued vesting, and continued ability to exercise vested stock
options, or is a director of the Company, Mr. Nicol agrees that he shall not,
individually or as an employee, consultant, partner, officer, director or
shareholder or in any other capacity whatsoever of or for any person, firm,
partnership, or corporation other than the Company or its subsidiaries, work as
an employee or consultant, or own, manage, operate, control or participate in
the ownership, management, operation or control of, any business that is in
competition with the current or planned business of the Company. Notwithstanding
the foregoing or anything to the contrary contained in this Agreement, Mr. Nicol
may make personal investments in publicly traded corporations, provided that Mr.
Nicol does not at any time own in excess of 1% of the issued and outstanding
stock of any such publicly traded corporation. The Company and Mr. Nicol
acknowledge and agree that the Company’s sole remedy in connection with any
breach of this Section 8(e) shall be for the Company to terminate its continued
payment and provision of benefits under this Agreement, including, without
limitation, the payment of the salary, continued stock vesting and continued
stock option exercisability, provided however that Mr. Nicol shall be entitled
to exercise his vested options as set forth in Section 3(c) above.
 
(f)  Nonsolicitation.    Mr. Nicol agrees that until July 31, 2004, he shall not
either directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees or consultants to terminate their relationship with the
Company, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of the Company, either for himself or for any other
person or entity. Further, Mr. Nicol agrees that he shall not at any time use
any confidential information of the Company to negatively influence any of the
Company’s clients or customers from purchasing Company products or services or
to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct his or its purchase of products
and/or services away from the Company to any person, firm, corporation,
institution or other entity in competition with the business of the Company.
 
(g)  Compliance with Existing Agreements.    Mr. Nicol agrees to comply with
existing agreements between Mr. Nicol and the Company, including agreements
regarding non-disclosure of proprietary information of the Company or others and
assignment of inventions.
 
9.    Non-Defamation.    Each Party agrees to refrain from (and the Company
shall take reasonable steps to cause its officers and directors to refrain
from), either directly or indirectly, hereafter making any defamatory comments
of any type or nature whatsoever to anyone about the other party (and in the
case of the Company, its employees, officers, directors, agents, consultants,
affiliates, investors or business partners).
 
10.    Breach of this Agreement.    Mr. Nicol acknowledges that upon material
breach of any provision of this Agreement, the Company may sustain irreparable
harm from such breach, and, therefore, Mr. Nicol agrees that (except as provided
in Section 8(e)) in addition to any other remedies which the Company may have
for any breach of this Agreement or otherwise, including termination of the
Company’s obligations to provide the salary, benefits, continued stock vesting
and continued stock exercisability (subject to Section 3(c)), the Company may be
entitled to obtain equitable relief including specific performance, injunctions
and restraining Mr. Nicol from committing or continuing any such violation of
this Agreement. Mr. Nicol further agrees that if the Company ceases such
payments and benefits as a result of Mr. Nicol’s breach of this Agreement, the
waiver and release set forth in this Agreement shall remain in full force and
effect at all times in the future.



4



--------------------------------------------------------------------------------

 
11.    Authority.    The Company represents and warrants that the undersigned
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to the terms and conditions of this Agreement. Mr.
Nicol represents and warrants that he has the capacity to act on his own behalf
and on behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.
 
12.    No Representations.    Neither Party has relied upon any representations
or statements made by the other Party hereto which are not specifically set
forth in this Agreement.
 
13.    Severability.    In the event that any provision hereof becomes or is
declared by a court or other tribunal of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision.
 
14.    Arbitration.    The Parties shall attempt to settle all disputes arising
in connection with this Agreement through good faith consultation. In the event
no agreement can be reached on such dispute within fifteen (15) days after
notification in writing by either Party to the other concerning such dispute,
the dispute shall be settled by binding arbitration to be conducted in Santa
Clara County, California before the American Arbitration Association under its
California Employment Dispute Resolution Rules, or by a judge to be mutually
agreed upon. The arbitration decision shall be final, conclusive and binding on
both Parties and any arbitration award or decision may be entered in any court
having jurisdiction. The Parties agree that the prevailing party in any
arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The Parties further agree that
the prevailing Party in any such proceeding shall be awarded reasonable
attorneys’ fees and costs. This Section 15 shall not apply to any claims or
disputes that arise in connection with the Confidentiality Agreement. The
parties hereby waive any rights they may have to trial by jury in regard to
arbitrable claims.
 
15.    Indemnification.    The Indemnification Agreement entered into by Mr.
Nicol and the Company, a copy of which is attached hereto as Exhibit B, shall
remain in effect following the Termination Date in accordance with the terms of
such agreement. Mr. Nicol shall also continue to be covered by any D&O insurance
policies that the Company may have in place from time to time, so long as Mr.
Nicol remains a director of the Company.
 
16.    Entire Agreement.    This Agreement, the Stock Option Agreements, the
Change of Control Agreement, the Confidentiality Agreement and the
Indemnification Agreement represent the entire agreement and understanding
between the Company and Mr. Nicol concerning Mr. Nicol’s separation from the
Company, and supersede and replace any and all prior agreements and
understandings concerning Mr. Nicol’s relationship with the Company and his
compensation by the Company.
 
17.    No Oral Modification.    This Agreement may only be amended in writing
signed by Mr. Nicol and the Company.
 
18.    Governing Law.    This Agreement shall be governed by the laws of the
State of California, without regard to its conflicts of law provisions.
 
19.    Effective Date.    This Agreement is effective upon the expiration of the
Revocation Period described in Section 7 and such date is referred to herein as
the “Effective Date.”
 
20.    Counterparts.    This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
21.    Assignment.    This Agreement may not be assigned by Mr. Nicol or the
Company without the prior written consent of the other party. Notwithstanding
the foregoing, this Agreement may be assigned by the Company, without the
consent of Mr. Nicol, to a corporation or other entity controlling, controlled
by or under common control with the Company, or to a successor of the Company or
its business in connection with a merger of the Company or a sale of all or
substantially all of the assets of the Company.



5



--------------------------------------------------------------------------------

 
22.    Voluntary Execution of Agreement.    This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
 
(a)  they have read this Agreement;
 
(b)  they have been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;
 
(c)  they understand the terms and consequences of this Agreement and of the
release it contains; and
 
(d)  they are fully aware of the legal and binding effect of this Agreement.
 
[Signature Page Follows]
 



6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Separation Agreement on the
respective dates set forth below.
 

       
PUMATECH, INC.
Dated as of July 31, 2002
     
By:
 
/s/    KELLY J. HICKS        

--------------------------------------------------------------------------------

           
Title:
 
CFO & VP Operations
       
Stephen Nicol, an individual
Dated as of July 31, 2002
         
/s/    STEPHEN NICOL        

--------------------------------------------------------------------------------

               
Stephen Nicol